ON APPELLANT’S MOTION FOR REHEARING
DICE, Commissioner.
Appellant insists that our holding that the court’s action in overruling the motion to quash the indictment was not reversible error is in conflict with the opinion by this court in Brumbelow v. State, 122 Tex.Cr.R. 198, 54 S.W.2d 528.
In Brumbelow v. State, supra, the indictment for robbery charged that the accused took from the possession of the injured party $1,058 in money “and $484 in checks of the value of $484.” A motion to quash that part of the indictment charging the taking of the checks on the ground that the checks were not sufficiently described was filed by the defendant. The motion was overruled, and the court submitted to the jury not only the taking of the money described in the indictment but also the checks. Under the charge, the jury was required to find, before convicting the defendant, that he took the property described in the indictment, consisting of the money and the checks. In reversing the conviction it was held that the motion to quash was well taken, that the court should have treated the allegations as to the checks as surplusage, and that the question of the defendant’s guilt — insofar as being dependent upon the taking of the checks — should not have been submitted to the jury.
We remain convinced that the court’s action in overruling the motion to quash the indictment in the present case does not call for a reversal of the conviction. This is so because that portion of the indictment which alleged that appellant took “one bottle of narcotics” from the injured party may be treated as surplusage and the allegation and proof that one hundred dollars in money was taken in the robbery is sufficient to sustain the conviction.
Insofar as our opinion affirming the conviction is in conflict with Brumbelow v. State, supra, the latter is overruled.
Being convinced that a proper disposition was made of the case on original submission, the motion for rehearing is overruled.
Opinion approved by the Court.